1
2
3
4
5
6                       UNITED STATES DISTRICT COURT
7                     CENTRAL DISTRICT OF CALIFORNIA
8
9                                                 No. SA CV 18-02044-VBF-JDE
10   GUSTAVO D. MONROY,                              ORDER
11                              Petitioner,          Adopting the R&R:
                                                     Denying the Habeas Petition;
12          v.                                       Directing Entry of Judgment;
                                                     Terminating the Case (JS-6)
13   R. FISHER, Junior (Warden),
14                              Respondent.
15
16            e Magistrate Judge issued an Amended Report and Recommendation
17   (“R&R”) on April 23, 2019. See CM/ECF Document (“Doc”) 13. Petitioner has
18   not objected within the time allotted by Local Rule 72-3.4, and Fed. R. Civ.
19   P. 72(b)(3) requires de novo review only of those parts of an R&R to which a
20   party has timely objected. See Khan v. Langford, 2018 WL 1271204, *1 (C.D. Cal.
21   Mar. 8, 2018) (citing, inter alia, US v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
22   2003) (en banc)). But the Advisory Committee Notes to Fed. R. Civ. P. 72(b)
23   recommend that when no timely objection is ﬁled, the Court should review the
24   R&R “for clear error on the face of the record.” Juarez v. Katavich, 2016 WL
25   2908238 at *2 (cite omitted); accord Douglass v. United Servs. Auto Ass’n, 79
26   F.3d 1415, 1420 (5th Cir. 1996) (en banc); Benitez v. Parmer, 654 F. App’x 502,
27   503 (2d Cir. 2016) (“Because Benitez thus made only a general objection, the
28


                                              1
1    district court reviewed the 2013 R&R for clear error.”) (citing, inter alia, Adv.
2    Comm. Notes to 1983 Am. of Fed. R. Civ. P. 72(b)).
3                 On de novo or clear-error review, the Court ﬁnds no defect of law,
4    fact, or logic in the R&R. Accordingly, the Court will accept the Magistrate
5    Judge’s ﬁndings and conclusions and implement the R&R’s recommendations.
6
7                                             ORDER
8             e Report and Recommendation [Doc # 13] is ADOPTED.
9             e petition for writ of habeas corpus [Doc # 1] is DENIED.
10            is action is DISMISSED with prejudice.
11         As required by Fed. R. Civ. P. 58(a), judgment will be a separate document.
12            e Court will also rule on a certiﬁcate of appealability by separate order.
13            e case SHALL BE TERMINATED and closed (JS-6).
14         IT IS SO ORDERED.
15
16   DATED: August 7, 2019
17
                                            HON. VALERIE BAKER FAIRBANK
18                                          Senior United States District Judge
19
20
21
22
23
24
25
26
27
28
                                               2
